Adams, Ch. J.
The defendant filed-an answer setting up a defense under certain grants of congress. His application for a removal was based upon the allegation that the controversy involves the title to' the real estate described, and that the question necessary to the determination of the cause is one arising under the laws of the United States, and involves a construction of the grants and laws of the United States, and that the real estate exceeds in value the sum of $500. The plaintiff filed an affidavit to the effect that the value of the property was less than $506. The court overruled the petition for a removal, and retained and tried the case, and rendered a decree for the plaintiff, The defendant insists that the facts stated in the petition for removal, as a ground of removal, cannot be controverted in determining the question of removal, and we have to say that we think that he must be sustained. Van Horn v. Litchfield, 70 Iowa, 11.
Reversed.